Citation Nr: 0109510	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.

ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In that decision, the RO denied service 
connection for malaria because the claim was not well-
grounded.

 
REMAND

The record reflects that the veteran initiated a claim for 
entitlement to service connection for malaria.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The VA's duty to assist the veteran 
includes obtaining a medical examination or a medical opinion 
when such an examination or opinion is "necessary" to make 
a decision on the claim, meaning that the record does not 
contain sufficient medical evidence for VA to make a 
decision.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
Here, the veteran claims that he contracted malaria in 
service, but there is no medical evidence in the record 
stating that malaria was diagnosed at any time to support or 
contradict his claim.  See also 38 C.F.R. §§ 3.307, 3.308, 
3.309.  Although the veteran's service medical records are 
not available, there is evidence that the veteran signed an 
affidavit in May 1946 stating that he incurred malaria during 
the period from May 1945 to May 1946. Thus, a medical 
examination is necessary in order to make a determination in 
compliance with VCAA.  

The Board notes that the RO has attempted to gather important 
information from the veteran without success.  It is well-
settled law that "[t]he duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991);  
see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
Specifically, the veteran has not provided information 
regarding his treatment, even though the RO has sent to him 
the appropriate forms requesting medical information about 
his treatment.  The veteran should comply with reasonable 
requests from the VA to obtain information, including details 
regarding medical treatment for his claimed disability, in 
order to make a proper decision on his claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for malaria.  After securing the 
necessary release, the RO should obtain 
these records.  The veteran is reminded 
that "[t]he duty to assist is not a one 
way street" and he should cooperate with 
the RO by providing information as 
requested regarding his claim. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has malaria or has residuals from 
malaria.  To the extent possible, the 
medical examiner should opine whether it 
is as least as likely as not that any 
current residuals of malaria are related 
to the veteran's military service.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


